Order entered January 4, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01284-CV

                        IN THE INTEREST OF N.T.A., A CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-11-00657-Z

                                         ORDER
       Before the Court is the State’s January 2, 2013 unopposed motion to extend time to file

its brief. We GRANT the State’s motion. The State’s brief shall be filed on or before February

2, 2013.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE